Case 6:17-cv-00938-GAP-GJK Document 56 Filed 08/23/19 Page 1 of 6 PageID 501



                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    LAWREN FREEMAN,

               Plaintiff,
                                                               CASE NO.: 6:17-cv-00938-GAP-GJK
    vs.

    SMARTPAY LEASING, LLC,

               Defendant.

          PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR
                  LEAVE TO FILE AMENDED COUNTERCLAIM [DOC. 52]


               COMES NOW Plaintiff, Lawren Freeman, and submits her Response in Opposition to

Defendant’s Motion for Leave to File Amended Counterclaim [Doc. 52]. For the reasons

contained herein, Plaintiff respectfully requests this Honorable Court deny the Defendant’s

Motion.

          I.     Introduction

          The Court should deny Defendant’s Motion as futile. As discussed in detail in Plaintiff’s

Motion to Dismiss [Doc. 48] even if Defendant had properly plead supplemental jurisdiction

under 28 U.S.C. § 1367 at the outset, this Court would still have no subject matter jurisdiction.

See generally [Doc. 48]. This District has routinely found that creditors’ counterclaims, nearly

identical to those brought by SmartPay in their proposed amendment, are only peripherally related

to Plaintiff’s claims and would predominate over her federal question cause of action.1 See Haire


1
  Courts outside the Middle District of Florida have also dismissed creditor counterclaims similar to the one at issue.
See, e.g., Ensz v. Chase Bank USA NA, No. 18-CV-2065-CJW-MAR, 2019 WL 136982, at *4 (N.D. Iowa Jan. 7,
2019); Tilley v. Ally Fin., Inc., No. 16-CV-14056, 2018 WL 1535413, at *1 (E.D. Mich. Mar. 29, 2018) (“Tilley's
TCPA claim arises out of the (alleged) facts that Ally used an automated device to call her repeatedly without her
consent. Ally's counterclaim, in contrast, derives from the (alleged) facts that Tilley failed to fulfill her payment
obligations to Ally. The nuclei of facts from which the respective claims arise are thus distinct, and, accordingly, this
Court lacks supplemental jurisdiction over Ally's counterclaim.”); Riazi v. Ally Financial, Inc., 2017 WL 4260847
Case 6:17-cv-00938-GAP-GJK Document 56 Filed 08/23/19 Page 2 of 6 PageID 502



v. Tampa Truck Driving School, Inc. 8:18-cv-711-T-26MAP, 2018 WL 2763305 (M.D. Fla. June

8, 2018) (dismissing counterclaim for lack of subject matter jurisdiction in case alleging TCPA

and FCCPA claims); Della Vecchia v. Ally Financial, Inc., No. 8:17–cv–2977–T–23AAS, 2018

WL 907045 at *2 (M.D. Fla. Feb. 2, 2018) (determining that the Court had neither original nor

supplemental jurisdiction over Defendant’s counterclaim for state law breach of contract against

the consumer plaintiff when the consumer plaintiff’s complaint alleged that Defendant called him

in violation of the TCPA and FCCPA); See Vernell v. Ally Financial, Inc., et. al., No. 2:15-cv-

674-FtM- 38MRM, 2016 WL 931104, at *4 (M.D. Fla. Mar. 11, 2016) (same).

   II.      Memorandum of Law

            Defendant’s Motion for Leave to file an amended Counterclaim should be denied

 because the Court has already rejected SmartPay’s arguments in favor of the Court exercising

 supplemental jurisdiction.       Additionally, SmartPay’s arguments with regard to the Court’s

 reliance on East-Bibb Twiggs Neighborhood Ass’n v. Macon Bibb Planning & Zoning Comm’n,

 888 F.2d 1576, 1578 (11th Cir. 1989) are misplaced. As such, even if the Court allowed the

 proposed amendment, the Court would be faced with the same issue it has already ruled upon

 based upon the arguments previously litigated in Plaintiff’s Motion [Doc. 48].

           1.   Defendant Is Essentially Seeking a Reconsideration

         Defendant’s Motion for Leave fails to explain, or even address, the fact that SmartPay

neglected to raise the arguments outlined in their request for leave to amend when responding to

Plaintiff’s Motion to Dismiss. Absent from Defendant’s Opposition [Doc. 49] is any mention of

Local Rule 3.01(g) or any argument that “(h)ad Freeman conferred with SmartPay […] SmartPay

would have readily agreed to amend its counterclaim […], likely avoiding the unnecessary drain


(E.D. Mo. Sept. 26, 2017) (Hamilton, J.); Ginwright v. Exeter Fin. Corp., 2016 WL 5867443 (D. Md. Oct. 6, 2016)
(Chuang, J.); Ramsey v. Gen. Motors Fin. Co., Inc., 2015 WL 6396000 (M.D. Tenn. Oct. 22, 2015) (Campbell, J.);
                                                      2
Case 6:17-cv-00938-GAP-GJK Document 56 Filed 08/23/19 Page 3 of 6 PageID 503



on judicial resources.” [Doc. 52, n.5]. This selective omission may leave one to question if this is

an “instance of undue delay, bad faith or dilatory motive on the part of the movant.” Foman v.

Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962). Moreover, in arguing that the

amendment is not futile, Defendant relies on the exact cases and arguments the Court found

unpersuasive in their Opposition. See [Doc. 49, at 5] compared to [Doc. 52, at 8]. Defendant’s

Motion should be treated as a Motion for Reconsideration, yet fails to meet the burden for such a

request.

       “Reconsideration of an Order is generally only appropriate to (1) account for an intervening

change in controlling law; (2) consider newly available evidence; or (3) correct clear error or

prevent manifest injustice.” Accredited Home Lenders, Inc. v. Santos, No. 6:10-cv-858-Orl-35,

2010 WL 4642557, *1 (M.D. Fla. July 1, 2010). Reconsideration of a previous order is an

extraordinary remedy to be employed sparingly in the interests of finality and conservation of

scarce judicial resources. Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1370

(S.D. Fla. 2002); Strubel ex rel. Strubel v. Hartford Ins. Co. of the Midwest, No. 8:09-CV-01858-

T-17, 2010 WL 2985654, at *2 (M.D. Fla. July 26, 2010). “In order to demonstrate clear error, the

party must do more than simply restate his previous arguments, and any arguments the party failed

to raise in the earlier motion will be deemed waived.” O'Neill v. Home Depot U.S.A., Inc., 243

F.R.D. 469, 483 (S.D. Fla. 2006); see Z.K. Marine, Inc. v. M/V Archigetis, 808 F.Supp. 1561, 1563

(S.D. Fla. 1992) (stating that a motion for reconsideration “should not be used as a vehicle to

present authorities available at the time of the first decision or to reiterate arguments previously

made[.]”). “The motion must set forth facts or law of a strongly convincing nature to demonstrate

to the court the reason to reverse its prior decision.” Carter v. Premier Rest. Mgmt., No. 2:06-CV-

212-FTM-99-DNF, 2006 WL 2620302 (M.D. Fla. Sept. 13, 2006).


                                                 3
Case 6:17-cv-00938-GAP-GJK Document 56 Filed 08/23/19 Page 4 of 6 PageID 504



       Defendant’s Motion for Leave to Amend, is such in name only. Instead, Defendant seeks

reconsideration of the Court’s Order dismissing the Defendant’s counter-claim, and does so by (1)

rehashing arguments already made and (2) raising arguments which Defendant failed to raise in

their Response in Opposition, and are therefore deemed waived.

         2.   The Eleventh Circuit has Not Reversed East-Bibb Twiggs.

       Defendant’s Motion goes to great lengths to attack the Court’s reliance on East-Bibb

Twiggs Neighborhood Ass’n v. Macon Bibb Planning & Zoning Comm’n, 888 F.2d 1576, 1578

(11th Cir. 1989). However, while Defendant was able to present some authority from district

courts and other circuits, declining to follow an East-Bibb Twiggs approach to § 1367 jurisdiction,

the Eleventh Circuit has not expressly over-turned the East-Bibb Twiggs opinion. Therefore, the

Court’s reliance on East-Bibb Twiggs Neighborhood Ass’n v. Macon Bibb Planning & Zoning

Comm’n, was not improper. In fact, numerous courts through out this circuit continue to rely on

East-Bibb Twiggs. See Jenkins v. Equifax Info. Servs., LLC, No. 1:18-CV-5183-CC-JSA, 2019

WL 2323558, at *2 (N.D. Ga. May 24, 2019); Barrios v. S. & Caribbean Agencies, Inc., No. 18-

21550-CIV, 2019 WL 341178, at *3 (S.D. Fla. Jan. 28, 2019); Hunters Run Prop. Owners Ass'n,

Inc. v. Centerline Real Estate, LLC, No. 18-80407-CIV, 2018 WL 6727315, at *8 (S.D. Fla. Dec.

22, 2018); Denoncour v. Barrett's of S.W. Fla., Inc., No. 216-CV-205-FTM-99MRM, 2016 WL

6524392, at *1 (M.D. Fla. Nov. 3, 2016). Lastly, even if East-Bibb Twiggs was no longer good

law in the Eleventh Circuit, the proposed amendment is futile for the reasons set forth in the

plethora of case law cited in Plaintiff’s Motion. See generally [Doc. 48].

         3.   The Amendment would be Futile.

       Plaintiff’s Motion to Dismiss explained that even assuming Defendant sought to invoke

supplemental jurisdiction under 28 U.S.C. § 1367, this Court would still not have subject matter


                                                4
Case 6:17-cv-00938-GAP-GJK Document 56 Filed 08/23/19 Page 5 of 6 PageID 505



jurisdiction. [Doc. 48, at 1]. Defendant’s proposed amendment does not change that fact.2 Most

notably, Defendant’s counterclaims remain permissive in nature and continue to predominate over

Ms. Freeman’s TCPA, FDCPA and FCCPA claims. Dayhoff v. Wells Fargo Hom Morg., Inc., No.

6:13-cv-1132-ORL-37, 2014 WL 466151, at *2 (M.D. Fla. Feb. 5, 2014) (holding that defendant’s

foreclosure and breach of note counterclaim was a permissive counterclaim at best); Hunt v. 21st

Mort. Corp., No. 2:12-cv-381-RDP, 2012 WL 39032783, at *3 (N.D. Ala. Sept. 7, 2012) (holding

that debt collection counterclaim was permissive, not compulsory). Courts in this district, and

elsewhere, have held that a permissive breach of contract counterclaim will predominate over a

TCPA claim, precluding supplemental jurisdiction.3 As the proposed amendment remains

permissive and would predominate over Ms. Freeman’s Complaint, the requested amendment

should be denied.

        Further, Defendant’s proposed amendment does not assert a “common nucleus of

operative facts” with Plaintiff’s TCPA and FCCPA claims.                        See Parker v. Scrap Metal

Processors, Inc., 468 F.3d 733, 742-43 (11th Cir. 2006) (citing United Mine Workers of America

v. Gibbs, 383 U.S. 715, 725 (1966)). The fact remains, Defendant’s counterclaim will largely

require different evidence than the TCPA claim. [Doc. 48, at 7]. Accordingly, the amendment

would be futile.




        2
           In addition to the fact that counterclaim will predominate over a TCPA claim, many courts in this district
and across the country have taken the opportunity to note, even if the court did have supplement jurisdiction over
creditor counterclaims in TCPA actions, exercising “supplemental jurisdiction over the state law counterclaims would
undermine the remedial purpose of the TCPA and its goal of protecting consumers.” Haire, 2018 WL 2763305, at *2;
citing Ammons v. Ally Fin., Inc., 305 F. Supp. 3d 818, 824 (M.D. Tenn. 2018).
3
  See, Haire, supra; see also Della Vecchia, 2018 WL 907045, at *1, Vernell, 2016 WL 931104, at *3-4, Dayhoff,
2014 WL 466151, at *2, Randall v. Nelson & Kennard, No. cv-09-387-PHX-LOA, 2009 WL 2710141, AT *6 (D.
Az. Aug. 26, 2009); Moore v. Old Canal Fin. Corp., No. cv05-205-S-EJL, 2006 WL 851114, at*4 (D. Idaho Mar.
29, 20016)(same).
                                                         5
Case 6:17-cv-00938-GAP-GJK Document 56 Filed 08/23/19 Page 6 of 6 PageID 506



   III.      Conclusion

          Defendant’s “second bite of the apple” with regards to its counterclaim, faces the same

hurdles and short-comings it did in July. The Court continues to lack subject-matter jurisdiction

because Defendant’s Counterclaim will most likely predominate over Ms. Freeman’s TCPA

claim and involves largely different factual assertions and legal arguments than the TCPA claim,

precluding the Court from exercising supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

Accordingly, Defendant’s Motion for Leave should be denied.

          WHEREFORE, Plaintiff respectfully requests that this Court enter an Order denying

Defendant’s Motion for Leave, awarding Plaintiff its reasonable attorney’s fees and costs in

connection with this Response and provide Plaintiff such other further relief this Court deems

just and equitable under the premise.


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 23, 2019, a true copy of the foregoing was filed

with the Clerk of the Court and served on the parties of record using the CM/ECF system.



                                              Respectfully submitted,

                                              /s/Amanda J. Allen
                                              Amanda J. Allen, Esq.
                                              Florida Bar No. 0989258
                                              William “Billy” Peerce Howard, Esq.
                                              Florida Bar No. 0103330
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              4030 Henderson Blvd
                                              Tampa, FL 33629
                                              Telephone: (813) 500-1500
                                              Facsimile: (813) 435-2369
                                              Amanda@TheConsumerProtectionFirm.com
                                              Billy@TheConsumerProtectionFirm.com
                                              Attorney for Plaintiff

                                                 6
